      Case 2:18-cv-14237-SSV-DPC Document 232 Filed 03/11/21 Page 1 of 52




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

    CLEM D. DALRYMPLE                                                CIVIL ACTION

    VERSUS                                                             NO. 18-14237

    UNITED STATES POSTAL SERVICE,                                  SECTION “R” (2)
    ET AL.


             FINDINGS OF FACT AND CONCLUSIONS OF LAW


I.      INTRODUCTION

        This case arises out of a motorcycle accident. On January 15, 2017, plaintiff,

Clem Dalrymple, struck a United States Postal Service (USPS) truck driven by

Jonathan Jones while riding his motorcycle on Highway 22 in Tangipahoa,

Louisiana. 1 Dalrymple asserts that the accident was caused by Jones’ negligent

failure to yield. 2

        On December 27, 2018, plaintiff filed a lawsuit in this Court. 3 Citing the

Federal Tort Claims Act, 28 U.S.C. §§ 2671, et seq. (FTCA), plaintiff seeks to hold

the United States of America liable for Jones’ alleged negligent failure to yield. 4

        On February 3, 2021, the Court held a bench trial. After hearing live

testimony and reviewing all the evidence presented by both parties, the Court

renders its Findings of Facts and Conclusions of Law under Federal Rule of Civil



1       R. Doc. 1 at 2 ¶¶ III-IV.
2       R. Doc. 1 at 2 ¶ V.
3       R. Doc. 1 at 7 ¶ XVII.
4       R. Doc. 1 at 1 ¶ I.
      Case 2:18-cv-14237-SSV-DPC Document 232 Filed 03/11/21 Page 2 of 52




Procedure 52(a) as set forth below.     To the extent any findings of fact may be

construed as conclusions of law, the Court adopts them as such. To the extent any

conclusions of law may be construed as findings of fact, the Court adopts them as

such.



II.     FINDINGS OF FACT AND CONCLUSIONS OF LAW

        A.    The Accident

        On January 15, 2017, at or around 5:10 p.m., plaintiff Clem Dalrymple was

driving a 1979 Harley Davidson motorcycle on Highway 22 in Tangipahoa Parish,

Louisiana. 5 Dalrymple was traveling east. 6 The speed limit was 55 miles per hour. 7

              1.    The USPS Truck Was on the Eastbound Shoulder Before the
                    Accident

        Eyewitness, Ronald Bryant, testified that he was traveling westbound on

Highway 22 8 on the date of the accident when he came upon a USPS truck on the

eastbound shoulder of the road. 9 Bryant stated that the USPS truck attempted a

U-turn from the shoulder to travel westbound, and that Dalrymple struck the USPS




5    Joint Stipulations, Read into the Record During the Testimony of Clem
Dalrymple.
6    Bryant Transcript at 58:3-10.
7    Joint Stipulations, Read into the Record During the Testimony of Clem
Dalrymple.
8    Bryant Transcript at 28:10-12.
9    Bryant Transcript at 35:20-37:23.
                                         2
     Case 2:18-cv-14237-SSV-DPC Document 232 Filed 03/11/21 Page 3 of 52




truck as it was in the midst of attempting the U-turn. 10 Plaintiff’s testimony was

consistent with Bryant’s. 11

      The Government asserts that the USPS truck entered Highway 22 from a

private driveway, not from the eastbound shoulder. 12 In support of its position,

the Government provided expert testimony from its accident reconstructionist,

Wayne Winkler. Winkler testified that the USPS truck had a turning radius of

seventeen feet. 13 Winkler also testified that the police photographs taken after the

crash indicated that the truck had a “westerly component to its final resting

position.” 14 Based on the USPS truck’s turning radius and its westerly orientation

at final rest, Winkler concluded that the USPS truck entered Highway 22 from a

private driveway. 15 Had the USPS truck U-turned from the eastbound shoulder,

Winkler opined, it would have faced “somewhat east” at final rest. 16

      The Court does not find Winkler’s testimony persuasive. Winkler’s analysis

is dependent upon his “crash reconstruction software,” 17 which he does not

explain. Other than testifying that he used crash reconstruction software, he does

not describe anything about it. He does not explain, for example, how his software

is programmed or establish that it would yield correct results. He offers only the



10    Bryant Transcript at 38:24-41:1
11    Testimony of Clem Dalrymple.
12    R. Doc. 220 at 1 ¶ 4.
13    Winkler Transcript at 47:19-23.
14    Winkler Transcript at 25:14-25.
15    Winkler Transcript at 22:25-23:8.
16    Winkler Transcript at 27:14-20.
17    Winkler Transcript at 24:14-19.
                                         3
     Case 2:18-cv-14237-SSV-DPC Document 232 Filed 03/11/21 Page 4 of 52




conclusory assurance that the software is “very accurate.” 18 The Court finds that

Winkler’s failure to provide any information about the software undermines the

reliability of his method and the conclusions based on it.

      Winkler also made assumptions that supported his conclusions, and he

ignored evidence that undermined them. For example, Winkler assumed that,

after the impact between the motorcycle and the USPS truck, Jones did not

continue to drive the truck. 19 On cross-examination, plaintiff’s counsel asked

Winkler if this assumption was consistent with a statement Jones gave, in which

Jones stated that he continued to drive the truck after impact. 20 Winkler brushed

Jones’ alleged statement aside, stating that “the physical evidence is inconsistent

with [Jones’] statement.” 21 But like his failure to explain the crash reconstruction

software, Winkler does not explain why the physical evidence was inconsistent

with Jones’ statement. If Jones continued to drive after the impact and steered

the truck, his actions would have affected the final orientation of the USPS truck,

a key link to Winkler’s conclusion.

      Moreover, Winkler’s conclusion that the USPS truck entered Highway 22

from a private driveway is countered by Bryant’s credible eyewitness testimony.

As noted, Bryant, a fact witness with no pecuniary interest in this lawsuit, testified




18    Winkler Transcript at 24:23-24.
19    Winkler Transcript at 48:22-49:4.
20    Winkler Transcript at 49:5-11.
21    Winkler Transcript at 49:15-19.
                                          4
     Case 2:18-cv-14237-SSV-DPC Document 232 Filed 03/11/21 Page 5 of 52




that USPS truck was on the eastbound shoulder of the road before the accident. 22

Dalrymple gave similar testimony. 23 In light of the above evidence, the Court finds

that the USPS truck entered Highway 22 from the eastbound shoulder of the road.

             2.    The USPS Truck U-Turned into Dalrymple

      As Dalrymple drew nearer to the USPS truck, the USPS truck attempted a

U-turn across the eastbound lane. 24 As the USPS truck was in the midst of turning

into the eastbound lane from the highway’s shoulder, plaintiff struck its left-front

side while on his motorcycle. 25

      Plaintiff testified that he was thrown from his motorcycle and that he flew

inside the USPS truck’s open left door, striking the windshield. 26 Bryant described

the accident as an “explosion” 27 and testified that he saw “dust and something

flying out from” over the top of the USPS truck. 28 Bryant testified that he brought

his car to a stop, put his hazard lights on, and dialed 9-1-1. 29 Bryant then got out

of his vehicle, walked up to the scene of the crash, and saw Dalrymple “laying in a

puddle of blood.” 30




22    Ronald Bryant Transcript at 36:9.
23    Testimony of Clem Dalrymple.
24    Testimony of Clem Dalrymple; Bryant Transcript at 37:22-38:3.
25    Testimony of Clem Dalrymple.
26    Testimony of Clem Dalrymple.
27    Bryant Deposition Transcript at 40:4-10.
28    Bryant Deposition Transcript at 40:4-10.
29    Bryant Transcript at 45:17-25.
30    Bryant Transcript at 53:6-7.
                                         5
     Case 2:18-cv-14237-SSV-DPC Document 232 Filed 03/11/21 Page 6 of 52




      A police officer, Jereme Brignac, arrived on the scene at 5:32 p.m. 31 Brignac

investigated the accident at the scene, and after his investigation, he cited Jones

for failure to yield. 32 Dalrymple, injured from the crash, was airlifted to North

Oaks Hospital by the Acadian Ambulance Service. 33

      B.     The Injuries Caused by the Crash

             1.     The Injuries Apparent on January 15, 2017 and Treatment at
                    North Oaks Hospital

      As a result of the motorcycle crash, Dalrymple arrived at North Oaks

Hospital with impaired consciousness, 34 but he was able to answer questions

intermittently in the emergency room. 35 The medical records and testimony of

plaintiff’s treating physicians indicate that Dalrymple had an open left wrist

fracture, 36 fractures in his right wrist, 37 open fractures in both hands (including in




31     Plaintiff’s Exhibit 1 at 3.
32     See Joint Stipulations, Read into the Record During the Testimony of Clem
Dalrymple; see also Exhibit 1 at 3.
33     Joint Stipulations, Read into the Record During the Testimony of Clem
Dalrymple.
34     The records indicate that Dalrymple arrived at the hospital with a Glascow
Coma Scale (GCS) score of 14/15. Duke Transcript at 10:12-11:7. Duke opined that
the GCS measures “eye opening, motor response, and verbal response” and that
“one point was taken off for one of those categories,” but the chart did not “specify
which category it was taken off from.” Duke Transcript at 11:4-7. Referencing
another medical record, Duke noted that Dalrymple’s chart reflected “13 to 15” at
arrival on the GCS. Duke Transcript at 34:22-23. Duke opined that it is not
unusual for there to be variances in GCS scores. Duke Transcript at 34:24-35:7.
Morse opined that a GCS score of 13 indicated that Dalrymple was “probably not
very responsive.” Morse Transcript at 10:24 to 11:2.
35     Peltier Transcript at 6:21-25.
36     Morse Transcript at 18:11-13.
37     Watson Transcript at 73:18-19.
                                           6
     Case 2:18-cv-14237-SSV-DPC Document 232 Filed 03/11/21 Page 7 of 52




the right metacarpal bone), 38 multiple pelvic fractures (specifically, a left pubic

ramus fracture, 39 a fracture in the sacral ala, 40 and a fracture to the left pubic

root 41), a laceration of the right eyebrow, 42 a subarachnoid hemorrhage (bleeding

outside of the brain, but inside the skull), 43 a nasal fracture, 44 a nasal septum

fracture, 45 multiple right orbital fractures (the bone around one’s eye), 46 a fracture

in his frontal sinus, 47 puncture wounds in the face and neck, 48 shortness of

breath, 49 and multiple abrasions. 50 The Court finds that all of these injuries were

caused by the motorcycle crash. 51




38     Morse Transcript at 18:11-17; id. at 19:8-10; see also Duke Transcript at
33:20-23.
39     Morse Transcript at 19:6-7.
40     Duke Transcript at 24:5-18.
41     Duke Transcript at 26:8-11.
42     Morse Transcript at 19:14-15; see also Duke Transcript at 34:9.
43     Duke Transcript at 20:25 to 21:7.
44     Duke Transcript at 22:22. Duke describes the general “nasal fracture” as a
fracture in the “bones on the outside in the base of the nose that you can see.” Duke
Transcript at 37:1-3.
45     Duke Transcript at 36:22-37:4. Duke describes the “nasal septum fracture”
as a fracture in “the bone in the middle that separates your right and left.” Duke
Transcript at 37:1-4.
46     Duke Transcript at 23:11-14, 35:22-36:18.
47     Peltier Transcript at 8:5-9.
48     Duke Transcript at 34:13-14.
49     Morse Transcript at 10:24-25.
50     Duke Transcript at 37:10.
51     See generally Duke Transcript at 38:1-11; Peltier Transcript at 12:9-12. Dr.
Kevin Watson, the Government’s independent medical examination (IME)
physician, also opined that the motorcycle crash caused plaintiff to sustain
fractures to his left wrist, right wrist, and pelvis. Watson Transcript at 28:4-16.
                                           7
     Case 2:18-cv-14237-SSV-DPC Document 232 Filed 03/11/21 Page 8 of 52




       Soon after his admission the hospital, the staff at North Oaks began treating

Dalrymple with drugs. At 5:54 p.m., Dalrymple received Decadron, a steroid. 52 At

5:58 p.m., the hospital treated Dalrymple with morphine (an opioid) 53 and a

“paralytic” drug called Ketamine. 54 At 6:00 p.m. the hospital administered an

anesthetic agent called Anectine, which was used for intubation. 55 At 6:14, the

hospital administered Diprivan to Dalrymple which placed him into a deep state

of sedation. 56 At 9:27 p.m., the hospital collected Dalrymple’s urine, which would

later test positive for opioids. 57

       Dr. James Kinnett, an orthopedic surgeon at North Oaks Hospital,

performed two surgeries on Dalrymple on the evening of his arrival at the hospital.

Dr. Kinnett performed an “[i]rrigation, debridement, and primary closure of

complex lacerations” on Dalrymple’s right hand. 58 Next, Dr. Kinnett performed a

debridement and an “open reduction of the fracture dislocation” on Dalrymple’s

left wrist. 59 For this procedure, Kinnett also used “Kirschner wires” to stabilize




52   Morse Transcript at 11:23 to 12:9; see also Plaintiff’s Exhibit 31 (Exhibit to
Morse’s Deposition Marked Exhibit 1 at 554).
53   Morse Transcript at 12:11-17.
54   Morse Transcript at 12:11-17.
55   Morse Transcript at 13:7-10.
56   Morse Transcript at 13:24 to 14:2.
57   Plaintiff’s Exhibit 31 (Exhibit to Morse’s Deposition Marked Exhibit 2 at 44-
45).
58   Plaintiff’s Exhibit 17 at 56.
59   Plaintiff’s Exhibit 17 at 59-60.
                                         8
     Case 2:18-cv-14237-SSV-DPC Document 232 Filed 03/11/21 Page 9 of 52




Dalrymple’s left wrist. 60 Dalrymple was kept under general anesthesia for both

surgeries. 61

       On the day after the accident, January 16, 2017, Dr. Jacques Peltier

examined Dalrymple’s facial fractures. 62 Peltier testified that Dalrymple was

“sedated and intubated” and that, from Dalrymple’s bedside, he “grabbed

[Dalrymple’s] nose and pushed it to where it would be hopefully pretty midline.” 63

As to the other facial injuries, Peltier testified that “[t]he other fractures that he

had, the frontal sinus fracture, the orbital fractures, appeared to be—they were

broke, but they appeared like they would heal without any kind of long-term

problems.” 64 As a result, Peltier testified that “we just left them alone.” 65

       On January 17, 2017, Dr. Kinnett performed a second (but not final) surgery

on Dalrymple’s left wrist. 66 The medical records indicate that the “temporary

Kirschner wires were removed” and that “an incision was made on the volar aspect

of the wrist.” 67 Next, “a plate [was] placed on the volar aspect of the distal

radius,” 68 and the “plate was then fixed to the distal shaft . . . with cortical




60     Plaintiff’s Exhibit 17 at 60.
61     Plaintiff’s Exhibit 17 at 57; Plaintiff’s Exhibit 17 at 59.
62     Peltier Transcript at 11:18-25.
63     Peltier Transcript at 10:16-25; 11:18-19.
64     Peltier Transcript at 11:1-6.
65     Peltier Transcript at 11:5-6.
66     Morse Transcript at 26:5-7.
67     Plaintiff’s Exhibit 17 at 61.
68     Plaintiff’s Exhibit 17 at 61.
                                            9
     Case 2:18-cv-14237-SSV-DPC Document 232 Filed 03/11/21 Page 10 of 52




screws.” 69 Dalrymple remained under the care of the staff at North Oaks Hospital

until his discharge on January 31, 2017.

              2.     Treatment and Injuries Apparent After Initial Admission to
                     North Oaks Hospital

       On January 31, 2017, Dalrymple was discharged to North Oaks

Rehabilitation Hospital for inpatient care. 70     There, Dalrymple underwent

“comprehensive therapies,” which included physical therapy, 71 occupational

therapy, 72 as well as speech therapy. 73 He continued to received narcotic pain

medication. 74 While in the rehabilitation facility, Dalrymple required assistance

with eating, drinking, dressing, using the restroom, and bathing. 75 On February 8,

2017, he reported to his healthcare providers that “[t]he pain is unbearable.” 76

When he was discharged from the rehabilitation facility on February 9, 2017, the

discharge notes recommended “24 hour supervision and assistance” for

Dalrymple. 77      The discharge notes also recommended additional outpatient

therapy. 78




69     Plaintiff’s Exhibit 17 at 61.
70     Watson Transcript at 84:5-7.
71     Plaintiff’s Exhibit 12 at Page 2616.
72     Plaintiff’s Exhibit 12 at Page 2616.
73     Plaintiff’s Exhibit 12 at Page 2636.
74     Plaintiff’s Exhibit 12 at Page 2616.
75     Plaintiff’s Exhibit 12 at Page 2665-2666.
76     Plaintiff’s Exhibit 12 at Page 2647.
77     Plaintiff’s Exhibit 12 at Page 2667.
78     Plaintiff’s Exhibit 12 at Page 2667.
                                           10
     Case 2:18-cv-14237-SSV-DPC Document 232 Filed 03/11/21 Page 11 of 52




       On March 6, 2017, Dalrymple returned to the hospital, reporting that he was

experiencing double vision. 79 Dr. Peltier testified that double vision is “very

common” in people who have suffered “facial fractures involved in motor vehicle

accidents,” but that when a patient is “intubated and [their] face is super swollen,

it’s hard to know” whether one’s double vision is likely to extend beyond the short

term. 80 Upon examining him, Peltier concluded that Dalrymple “had some double

vision on upward gaze” but that the condition “was probably something that could

be left alone that would maybe resolve over time.” 81        The Court finds that

Dalrymple’s double vision was caused by the accident.

       The medical records reflect that Dalrymple continued to seek treatment

through the spring of 2017. On March 13, 2017, Dalrymple reported to health care

providers that he continued to experience pain in his left hand, elbow, and

shoulder. 82 He was prescribed narcotic pain medication on March 20, 2017, 83 and

again on April 17, 2017. 84 Dalrymple reported “9/10” pain in his wrist to health

care providers at North Oaks Rehabilitation Hospital on May 10, 2017. 85




79     Peltier Transcript at 13:8-14:3.
80     Peltier Transcript at 13:8-18.
81     Peltier Transcript at 15:8-18.
82     Plaintiff’s Exhibit 13 at 254.
83     Plaintiff’s Exhibit 14 at 96.
84     Plaintiff’s Exhibit 14 at 116.
85     Plaintiff’s Exhibit 13 at 1168.
                                          11
     Case 2:18-cv-14237-SSV-DPC Document 232 Filed 03/11/21 Page 12 of 52




                   a.    Dalrymple’s Back Injuries and Continued Treatment to
                         His Left Wrist

       At trial, the parties disputed whether the accident caused Dalrymple to

require surgery on his back. Four months after his discharge, on May 22, 2017,

Dalrymple contacted North Oaks Hospital seeking a referral for a “back doctor.” 86

In June and July of 2017, Dalrymple met with Marc Pitre, a physician assistant to

spine surgeon, Dr. Matthew LaFleur, for his back pain. Initially, Dalrymple was

treated solely by Pitre, who had an MRI taken of Dalrymple’s back and

recommended physical therapy. 87 But by the end of July 2017, Dalrymple reported

to Pitre that the physical therapy was not alleviating his symptoms. 88 On August

28, 2017, Dalrymple met with LaFleur for the first time. LaFleur recommended

transforaminal epidural steroid injections to treat Dalrymple’s back pain. 89

       While Dalrymple was seeking treatment for his back pain in the summer and

fall of 2017, he also sought further treatment for nerve palsy in his left wrist. On

September 19, 2017, Dr. Kinnett performed a third surgery on Dalrymple’s left

wrist—placing him under general anesthesia. 90 Dr. Kinnett’s operative notes

indicate that “the motor branch of the median nerve was identified and carefully

decompressed.” 91 The notes also indicate that Kinnett decompressed the radial



86    LaFleur Transcript at 66:8-20; see also Plaintiff’s Exhibit 33 (Exhibit to
LaFleur’s Deposition Marked Exhibit 4 at 158).
87    LaFleur Transcript at 17:6-15; 27:9.
88    Testimony of Clem Dalrymple.
89    LaFleur Transcript at 30:16-17.
90    Morse Transcript at 27:10-18.
91    Plaintiff’s Exhibit 17 at 3844.
                                        12
     Case 2:18-cv-14237-SSV-DPC Document 232 Filed 03/11/21 Page 13 of 52




nerve. 92 Dalrymple was discharged on the same day. 93 Dr. Kinnett’s operative note

ties Dalrymple’s nerve palsy in the left wrist to the fracture Dalrymple suffered

from the motorcycle accident. The note indicates that Dalrymple “sustained

severely comminuted fracture of the [left] distal radius” and developed

“documented entrapment of the dorsalis manus radialis nerve.” 94 The Court finds

that Dalrymple’s median nerve palsy, radial nerve palsy, and need for surgical

intervention were caused by the accident.

       After the third surgery to his left-wrist, Dalrymple sought treatment again

for his back pain. On October 9, 2017, Dalrymple met with LaFleur, who again

recommended “[e]pidural steroid injections,” as well as physical therapy. 95 Given

that Dalrymple’s pain had persisted, Lafleur testified that “[a]t that time” he began

to consider Dalrymple for surgery. 96 Ultimately, LaFleur performed spinal surgery

on Dalrymple on January 10, 2018, performing a multilevel lumbar fusion,

laminectomy, and nerve decompression. 97




92    Plaintiff’s Exhibit 31 (Exhibit to Morse’s Deposition Marked Exhibit 4 at
3846).
93    Plaintiff’s Exhibit 17 at 3844.
94    Plaintiff’s Exhibit 31 (Exhibit to Morse’s Deposition Marked Exhibit 4 at
3845).
95    LaFleur Transcript at 32:10-11.
96    LaFleur Transcript at 32:12-22.
97    LaFleur Transcript at 57:18; see also Plaintiff’s Exhibit 33, (Exhibit to
LaFleur’s Deposition Marked “Da. L-18,” at 4349) (medical record indicating that
LaFleur performed the following “procedures”: a “[p]osterior lumbar interbody
fusion L5-S1,” a [l]ateral extracitary lumbar interbody fusion L4-L5,” “posterior
segmental instrumentation L4 through S1,” a “[l]aminectomy L5,” a “central
decompression with interlaminar device placement L3-L4” and others).
                                         13
      Case 2:18-cv-14237-SSV-DPC Document 232 Filed 03/11/21 Page 14 of 52




        Testifying in “layman’s terms,” LaFleur stated that the surgery consisted of

taking Dalrymple’s “discs essentially completely out and replac[ing] them with

bone graft” and putting “in some screws to . . . allow that bone graft to heal.” 98

LaFleur also testified that “we cut out a bunch of bone and disc that appeared to be

pressing on the patient’s nerve roots.” 99 After surgery, Dalrymple stayed at North

Oaks Hospital for five days until he was discharged on January 23, 2018. 100

LaFleur also testified that Dalrymple would have been in a brace for six weeks to

three months, but he could not remember how long he kept Dalrymple in a

brace. 101 As to the cause of Dalrymple’s back pain, LaFleur opined that Dalrymple’s

“symptoms that required surgery were caused by the motor vehicle accident.” 102

        The Government contends that Dalrymple’s back injuries are not related to

the motorcycle crash. The Government’s IME expert, Dr. Kevin Watson, testified

that the injuries to the lumbar spine were “degenerative changes”—a product of

aging—which preexisted the accident. 103 Watson opined that the post-accident

MRI of Dalrymple’s lumbar spine revealed the typical “wear and tear and arthritic

process” of someone in their 50s. 104 Watson also testified that he reviewed CT

scans taken of Dalrymple’s abdomen and pelvis in 2014 and noticed arthritis in




98      LaFleur Transcript at 39:11-16.
99      LaFleur Transcript at 39:16-18.
100     LaFleur Transcript at 43:4.
101     LaFleur Transcript at 44:7-11.
102     LaFleur Transcript at 63:7-9.
103     Watson Transcript at 47:18-22, 50:3 to 51:3.
104     Watson Transcript at 49:7-16.
                                         14
      Case 2:18-cv-14237-SSV-DPC Document 232 Filed 03/11/21 Page 15 of 52




Dalrymple’s lumbar spine. 105 As a result, Watson concluded that Dalrymple’s back

pain was not caused by the accident. 106

        The Court finds LaFleur’s testimony more persuasive than Watson’s on this

issue. First, LaFleur accounted for Dalrymple’s lack of back symptoms before the

accident. LaFleur reasoned that because Dalrymple “did not have any back pain

prior to” the accident, he could not “come up with another explanation for him

requiring surgery,” other than the motorcycle accident. 107 Watson did not account

for Dalrymple’s lack of symptomology before the accident.

        Second, LaFleur testified that there were “acute changes” on the post-

accident MRI. 108 Specifically, Lafleur indicated that there was a “an area of high

T2 signal intensity” at the L4-L5 level. 109 LaFleur testified that this “impl[ied] that

[Dalrymple suffered] an acute injury.” 110 Watson did not address this acute finding

on the MRI.

        Third, LaFleur testified that, to the extent Dalrymple had any back

conditions that pre-existed the accident, the impact of the crash could have caused

his condition to become symptomatic. He said, “absorbing that amount of energy

could cause a previously asymptomatic [condition] to become symptomatic.” 111




105     Watson Transcript at 24:13-25:2.
106     Watson Transcript at 53:5-13.
107     LaFleur Transcript at 50:1-25.
108     LaFleur Transcript at 50:13.
109     LaFleur Transcript at 50:19-22.
110     LaFleur Transcript at 50:19-22.
111     LaFleur Transcript at 51:18-21.
                                           15
      Case 2:18-cv-14237-SSV-DPC Document 232 Filed 03/11/21 Page 16 of 52




Watson did not account for the impact that the trauma of the motorcycle crash

could have on Dalrymple’s back. “It is settled law that ‘a defendant takes his victim

as he finds him and is responsible for all natural and probable consequences of his

tortious conduct.’” Baack v. McIntosh, 304 So. 3d 881, 905 (La. App. 3 Cir. 2020)

(quoting Lasha v. Olin Corp.,625 So. 2d 1002, 1005 (La. 1993)). Because Watson’s

testimony fails to account for Dalrymple’s lack of symptomology before the

accident, does not address the acute finding on the MRI, and does not consider the

potential impact of the trauma of the motorcycle accident in worsening any pre-

existing back condition, the Court credits LaFleur’s testimony and finds that

Dalrymple’s back surgery was necessitated by the motorcycle crash.

                    b.     Surgery and Treatment More Than One Year After the
                           Accident

        Dalrymple continued to receive treatment for his injuries through the spring

of 2018. On February 26, 2018, more than one year after the accident, Dr. Kinnett

performed another surgery on Dalrymple to fuse his left wrist. 112 The lengthy

operative note for this surgery indicates that “[t]he plate and screws were identified

and removed” and that an “autograft was harvested and impacted into the area.” 113

Dalrymple was discharged from the hospital on the same day. 114 Dalrymple also




112    Plaintiff’s Exhibit 17 at 5298. The medical records describe the procedure
as “[a]rthrodesis with synthes, arthrodesis plate, allograft, and autograft, left
wrist.” Id. Dr. LaFleur refers to this surgery as a “fusion.” LaFleur Transcript at
44:24-45:1.
113    Plaintiff’s Exhibit 17 at 5300.
114    Plaintiff’s Exhibit 17 at 5300.
                                         16
      Case 2:18-cv-14237-SSV-DPC Document 232 Filed 03/11/21 Page 17 of 52




had appointments with Dr. LaFleur after his back surgery on February 2, 2018,115

March 2, 2018, 116 and June 22, 2018. 117 LaFleur indicated that Dalrymple did not

require narcotic pain medication as of any of those visits. 118 On June 22, 2018,

LaFleur “considered Dalrymple completely recovered from [his back] surgery,” 119

and he “was allowed to do whatever he want[ed] at that point.” 120

              3.     Alleged Injuries that Plaintiff Fails to Show Are Caused by the
                     Crash

        Plaintiff claims other injuries but fails to show they are causally related to

the crash.     For example, Dalrymple asserts that he suffers from Erectile

Dysfunction, 121 which he alleges was caused by the motorcycle accident. But

Dalrymple does not point to any medical records, or any testimony from a medical

professional, indicating that this alleged condition is related to the motorcycle

accident. Nor did Dalrymple ever complain to a medical professional about

Erectile Dysfunction. 122 In addition, Dalrymple contends that he suffers from

intractable vomiting 123 and gastroesophageal reflux disease (GERD), 124 which he

likewise relates to the crash. But Dalrymple testified that he suffered from these




115     LaFleur Transcript at 43:8-9.
116     LaFleur Transcript at 44:16.
117     LaFleur Transcript at 45:3.
118     LaFleur Transcript at 43:12; 44:21; 46:2.
119     LaFleur Transcript at 47:23-24.
120     LaFleur Transcript at 47:24-25.
121     R. Doc. 217 at 6 ¶ 44.
122     Testimony of Clem Dalrymple.
123     R. Doc. 221 at 17.
124     R. Doc. 226 at 5.
                                          17
      Case 2:18-cv-14237-SSV-DPC Document 232 Filed 03/11/21 Page 18 of 52




conditions before the accident. 125 Indeed, the parties stipulated that Dalrymple

had been admitted to the hospital ten times before the accident, beginning in 2014,

for these issues. 126 No medical expert has opined that Dalrymple’s stomach and

GERD conditions were caused by or worsened as a result of, the motorcycle

accident. Accordingly, the Court finds that Dalrymple fails to demonstrate that

these injuries are related to the crash.

        C.    Defendant’s Liability

        The FTCA constitutes a “limited waiver of sovereign immunity, making the

Federal Government liable to the same extent as a private party for certain torts of

federal employees acting within the scope of their employment.” United States v.

Orleans, 425 U.S. 807, 813 (1976); 28 U.S.C. §§ 1346(b), 2674. The parties

stipulate that Jones was acting in the course and scope of his employment with

USPS at the time of the accident. 127 In a suit under the FTCA, “[t]he court will

examine the law of the state where the negligent act or omission occurs to

determine liability.” Tindall ex rel. Tindall v. United States, 901 F.2d 53, 55 (5th

Cir. 1990). The alleged negligent act occurred in Louisiana. 128




125   Testimony of Clem Dalrymple.
126   Joint Stipulations, Read into the Record During the Testimony of Clem
Dalrymple.
127   See Joint Stipulations, Read into the Record During the Testimony of Clem
Dalrymple.
128   See R. Doc. 1 at 2 ¶ III; Joint Stipulations, Read into the Record During the
Testimony of Clem Dalrymple.
                                           18
   Case 2:18-cv-14237-SSV-DPC Document 232 Filed 03/11/21 Page 19 of 52




      Louisiana Civil Code Article 2315 provides that “[e]very act whatever of man

that causes damage to another obliges his by whose fault it happened to repair it.”

In imposing liability under Article 2315, Louisiana courts employ a duty-risk

analysis which requires a plaintiff to establish that: “(1) the defendant had a duty

to conform his conduct to a specific standard (the duty element); (2) the

defendant’s conduct failed to conform to that standard (the breach element); (3)

the defendant’s substandard conduct was a cause in fact of the plaintiff’s injuries

(the cause-in-fact element); (4) the defendant’s substandard conduct was a legal

cause of the plaintiff’s injuries (the scope of liability or scope of protection

element); and (5) actual damages (the damages element).” Audler v. CBC Innovis

Inc., 519 F.3d 239, 249 (5th Cir. 2008) (applying Louisiana law); see also Lemann

v. Essen Lane Daiquiris, 923 So. 2d 627, 633 (La. 2006) (providing these

requirements). A plaintiff’s failure to prove any one of these elements results in a

determination of no liability. Knight v. Kellogg Brown & Root Inc., 333 F. App’x

1, 6 (5th Cir. 2009) (applying Louisiana law).

      With respect to the first component, the duty Jones owed to Dalrymple,

“[t]he driver entering a highway has the primary duty to avoid collision.” Walley

v. Vargas, 104 So. 3d 93, 105 (La. App. 1 Cir. 2012) (emphasis in original).

“Unusual, extreme, and high care toward favored traffic is required of such a

motorist under the case law.” Id. (emphasis in original) (collecting cases). The

Court finds that Jones owed Dalrymple a duty of “unusual, extreme, and high care”

as Jones was entering the highway.

                                        19
      Case 2:18-cv-14237-SSV-DPC Document 232 Filed 03/11/21 Page 20 of 52




        As to the second requirement, breach, the Court finds that Jones breached

his high duty of care. “Generally, breach of a duty is the failure to exercise

reasonable care under the circumstances.” Miller v. Shelter Ins., 266 So. 3d 347,

352 (La. App. 3 Cir. 2019). But as explained above, Louisiana imposes a duty of

“unusual, extreme, and high care,” rather than reasonable care, on drivers entering

a favored stream of traffic. Walley, 104 So. 3d at 105 (collecting cases). Jones

breached his duty of care in failing to yield to Dalrymple when he performed a U-

turn from the shoulder of the road. Baack, 304 So. 3d at 899 (noting driver was

“one hundred percent at fault” for causing accident in attempting to make a U-turn

from the shoulder of the westbound lane). Indeed, officer Brignac cited Jones for

failure to yield under Louisiana Revised Statute § 32:104. 129 At trial, plaintiff

testified that he did not even have time to apply his breaks, let alone come to a full

stop, before he collided with the mail truck. 130

        The Government does not explain the import of suggesting that Jones was

entering Highway 22 from a private driveway, rather than from the eastbound

shoulder. Importantly, Jones would have breached his duty of care in failing to

yield under either circumstance. See Davis v. Galilee Baptist Church, 486 So. 2d

1021, 1024 (La. App. 2 Cir. 1986) (providing that “[a] motorist who is about to enter

a roadway from a private driveway is required to yield the right of way to all

approaching vehicles so close as to constitute an immediate hazard” and that a



129     Plaintiff’s Exhibit 1 at 3.
130     Testimony of Clem Dalrymple.
                                          20
      Case 2:18-cv-14237-SSV-DPC Document 232 Filed 03/11/21 Page 21 of 52




motorist entering from a private driveway owes “[u]nusual, extreme, and high care

toward favored traffic”). Even Winkler, the Government’s accident reconstruction

expert who opined that Jones entered Highway 22 from a private driveway,

testified that it was “fair” to say that “the post office truck pulled out without

yielding to Mr. Dalrymple so close that Mr. Dalrymple didn’t have a chance to take

any evasive action.” 131 This evidence establishes that Jones breached his duty of

care.

        As to the third requirement, the Court also finds that Jones’ failure-to-yield

was the cause-in-fact of the accident. Louisiana case law is clear that cause-in-fact

is usually a “but for” inquiry, “which tests whether the accident would or would not

have happened but for the defendant’s substandard conduct.” Perkins v. Entergy

Corp., 782 So. 2d 606, 611 (La. 2001). 132 But-for causation requires a plaintiff to

“prove only that the conduct was a necessary antecedent of the accident, that is,

but for the defendant’s conduct, the incident probably would not have occurred.”

Henrickson v. Guillory, 15 So. 3d 256, 259 (La. App. 4 Cir. 2009) (citing Roberts

v. Benoit, 605 So. 2d 1032 (La. 1991)). Had Jones not pulled out into the eastbound

lane of Highway 22 and failed to yield to Dalrymple, the accident would not have



131   Winkler Transcript at 65:14-23.
132   The “substantial factor” test applies as an alternative only “[w]hen there are
concurrent causes of an accident which nevertheless would have occurred in the
absence of one of the causes.” Boykin v. Louisiana Transit Co., 707 So. 2d 1225,
1232 n.10 (La. 1998). There is no evidence to suggest that there were “concurrent
causes” of the accident, nor does either party argue that the Court ought to depart
from the usual but-for inquiry. Accordingly, the Court asks whether Jones’
conduct was the but-for cause of the accident.
                                          21
    Case 2:18-cv-14237-SSV-DPC Document 232 Filed 03/11/21 Page 22 of 52




occurred. The Court finds that Jones’ failure to yield was the but-for cause of the

accident.

      The fourth element, scope of duty (sometimes called “legal cause”), asks

whether the plaintiff’s injury was one of the risks encompassed by the rule of law

that imposed the duty. See Fowler v. State Farm Fire & Cas. Ins., 485 So. 2d 168,

170 (La. App. 2 Cir. 1986). As the Louisiana Supreme Court put it, “[t]he scope of

the duty inquiry is ultimately a question of policy as to whether the particular risk

falls within the scope of the duty.” Faucheaux v. Terrebonne Consol. Gov’t, 615

So. 2d 289, 293-94 (La. 1993). “[T]he proper inquiry is often how easily the risk

of injury to plaintiff can be associated with the duty sought to be enforced.” Id. at

294. To answer this question, the Court need look no further than the plain

language of the failure-to-yield statute itself: “[n]o person shall . . . turn a vehicle

from a direct course or move right or left upon a roadway unless and until such

movement can be made with reasonable safety.” La. Rev. Stat. § 32:104. The

statute is concerned with preserving the “safety” of those who could be harmed by

the behavior the statute proscribes. The safety of both Dalrymple and Jones was

compromised by Jones’ failure to yield. The Court finds legal cause.

      As to the fifth, and final, component of the duty-risk analysis, the Court finds

that plaintiff has shown “actual damages” because he suffered serious bodily harm

in the accident.    See Berg v. Zummo, 786 So. 2d 708, 710, 716 (La. 2001)

(concluding that “actual damages were proven” when plaintiff had suffered

“serious bodily harm”); see also discussion, supra, at II.B (finding Dalrymple’s

                                          22
      Case 2:18-cv-14237-SSV-DPC Document 232 Filed 03/11/21 Page 23 of 52




injuries caused by the accident). Having found all of the elements of Article 2315

satisfied, the Court finds that Jonathan Jones negligently failed to yield to

Dalrymple, which caused the accident-related injuries the Court set out above.

        Because the parties stipulated at trial that Jones was acting in the course and

scope of his employment with USPS at the time of the accident, 133 the Court finds

that the United States of America is liable for Jones’ negligence. 28 U.S.C. §§

1346(b), 2674; Orleans, 425 U.S. at 813 (noting that the FTCA makes “the Federal

Government liable to the same extent as a private party for certain torts of federal

employees acting within the scope of their employment”).

        D.    No Comparative Fault

        Louisiana Civil Code Article 2323 provides “[i]n any action for damages

where a person suffers injury . . . the degree or percentage of fault of all persons

causing or contributing to the injury . . . shall be determined.” Further, “[i]f a

person suffers injury . . . as the result partly of his own negligence and partly as a

result of the fault of another person or persons, the amount of damages recoverable

shall be reduced in proportion to the degree or percentage of negligence

attributable to the person suffering the injury.” La. C. C. art 2323. “A party

asserting comparative fault bears the burden of proof by a preponderance of the

evidence that the other party’s fault was a cause in fact of the damage complained




133  See Joint Stipulations, Read into the Record During the Testimony of Clem
Dalrymple.
                                          23
      Case 2:18-cv-14237-SSV-DPC Document 232 Filed 03/11/21 Page 24 of 52




of.” Pruitt v. Nale, 46 So. 3d 780, 783 (La. App. 2 Cir. 2010) (collecting cases).

The Government thus bears the burden of showing comparative fault.

        The Government fails to meet its burden to show that any conduct by

Dalrymple caused or contributed to the accident.       There is no evidence, for

example, that Dalrymple was speeding. Indeed, Dalrymple testified that, just

before the accident, he checked his speedometer to make sure he was not

speeding. 134 Nor is there evidence that Dalrymple was driving erratically, or that

he took his eyes off the road before the accident. In an effort to show comparative

fault, the Government makes three arguments: (1) that the headlight on

Dalrymple’s motorcycle was off, (2) that Dalrymple was under the influence of

drugs, and (3) that Dalrymple was not wearing a helmet. On each of these, the

Government fails to carry its burden.

        As to the first issue—the motorcycle’s headlight—the Government invokes

the testimony of its accident reconstruction expert, Wayne Winkler. But in a

pretrial ruling, the Court excluded Winkler’s opinion that Dalrymple’s headlight

was off as the product of speculation. 135



134    Testimony of Clem Dalrymple.
135    See R. Doc. 225 at 2. Winkler also attempted to show that Dalrymple’s
motorcycle was “manufactured prior to the federal mandates that headlights be
hardwired so they’re on all the time.” Winkler Transcript at 33:22-25. But on
cross-examination, Winkler admitted that the motorcycle involved in this accident
was manufactured in 1979, see Winkler Transcript at 40:18, and that the source
material upon which Winkler relied for this point—a document called the
Louisiana Motorcycle Operator Manual—indicates that all motorcycles
manufactured after 1978 had their headlights hardwired on. Winkler Transcript
at 41:21-42:3; Winkler Transcript at 43:21-44:10. Moreover, even if the headlight
                                             24
    Case 2:18-cv-14237-SSV-DPC Document 232 Filed 03/11/21 Page 25 of 52




      As to the second argument—Dalrymple’s alleged drug use—the Government

fails to prove that Dalrymple was under the influence of any drug at the time of the

accident. In Louisiana, “all motorists have a duty not to drive while intoxicated,”

and Louisiana courts look to a driver’s potential intoxication when assessing

comparative fault. Lopez v. Cosey, 214 So. 3d 18, 23 (La. App. 1 Cir. 2017). The

Government’s theory is that Dalrymple was either under the influence of

marijuana (THC), opiates, or both, at the time of the crash. 136 In support of its

position, the Government offered evidence showing that, at various times in his

life, Dalrymple used those drugs. 137 On cross-examination of Dalrymple, for

example, the Government pointed to a 2014 drug test in which plaintiff tested

positive for opioids and THC. 138    At trial, the parties stipulated that Dalrymple

used marijuana in the past. 139

      But the Government points to no evidence establishing that Dalrymple was

under the influence of any drugs at the time of the accident. In an attempt to make

this showing, the Government points to the results of Dalrymple’s urinalysis at




was not hardwired on, the Government still has not provided any persuasive
evidence that Dalrymple failed to turn on his headlight.
136   R. Doc. 220 at 3.
137   See, e.g., R. Doc. 220 at 3 ¶ 20 (noting by stipulation that plaintiff admits he
has smoked marijuana in the past); id. at 3 ¶¶ 21, 23, 24 (indicating that plaintiff
has previous DWI convictions and tested positive for opioids and marijuana in
2014).
138   Testimony of Clem Dalrymple.
139   See Joint Stipulations, Read into the Record During the Testimony of Clem
Dalrymple.
                                         25
      Case 2:18-cv-14237-SSV-DPC Document 232 Filed 03/11/21 Page 26 of 52




North Oaks Hospital on the evening of the accident. 140 To be sure, the medical

records show that Dalrymple tested positive for opioids and for marijuana (THC)

the night of the accident. 141 But the evidence shows that Dalrymple was given

opioids by the staff at North Oaks before he was tested for them. 142 As to the

marijuana, Dr. Watson (the Government’s IME expert), testified that THC can stay

in a person’s system for “a week to a couple of weeks.” 143 At trial, Dalrymple

testified that he did not use drugs on the day of the accident or the day before. 144

The Government bears the burden of showing Dalrymple was intoxicated, and it

has failed to carry that burden. As a result, the Court finds that Dalrymple was not

impaired by drugs at the time of the accident.

        The Government’s third argument on comparative fault was that Dalrymple

was not wearing a helmet at the time of the accident. 145 The evidence points to the

contrary: Dalrymple testified he was wearing a helmet; 146 “triage notes” taken by




140     See R. Doc. 220 at 2 ¶ 15.
141     Plaintiff’s Exhibit 31 (Exhibit to Morse’s Deposition Marked Exhibit 2 at 44-
45).
142   See Morse Transcript at 16:15.
143   Watson Transcript at 60:9-10.
144   Testimony of Clem Dalrymple.
145   Louisiana courts address this issue within the context of the broader
comparative fault inquiry. See, e.g., Moffitt v. Sewerage & Water Bd. of New
Orleans, 40 So. 3d 336, 345 (La. App. 4 Cir. 2010) (assessing a motorcyclists failure
to wear a helmet within the broader comparative fault inquiry); Landry v. Doe,
597 So. 2d 14, 19-20 (La. App. 1 Cir. 1992) (assigning contributory fault to the
operator of a motorcycle for not wearing a helmet in a parking lot the motorcyclist
knew was riddled with potholes).
146   Testimony of Clem Dalrymple.
                                         26
      Case 2:18-cv-14237-SSV-DPC Document 232 Filed 03/11/21 Page 27 of 52




the nurses at North Oaks Hospital just as Dalrymple arrived, 147 read, “[patient] was

wearing helmet;” 148 and a helmet was among Dalrymple’s personal belongings

that followed him to the hospital from the scene of the crash. 149 The Prehospital

Care Report Summary, which includes information relevant to Acadian

Ambulance Service’s contact with Dalrymple, includes the following two words:

“helmet used.” 150 Dalrymple also testified that he received the helmet back after

the accident and that it was “all scratched up.” 151

        Having found that the Government failed to carry its burden on each of its

comparative fault theories, the Court finds that that there is no comparative fault.

Accordingly, the Court assigns 100% fault to the Government, and 0% fault to

Dalrymple.

        E.    Damages

        Notwithstanding the Government’s liability, the burden is on the plaintiff to

prove his damages. LeBlanc v. Allstate Ins., 772 So. 2d 400, 405 (La. App. 5 Cir.

2000). “A judgment awarding no damages is valid where plaintiff fails to prove

damages caused by the tortious act of the defendant, even though the defendant is




147   Duke Transcript at 10:6-8.
148   Plaintiff’s Exhibit 32 (Exhibit 3 attached to Duke’s Deposition).
149   Duke Transcript at 9:4-11; Plaintiff’s Exhibit 32 (Exhibit to Duke’s
Deposition Marked Exhibit 2 at 4037).
150   Plaintiff’s Exhibit 32 (Exhibit to Duke’s Deposition Marked Exhibit 2 at
4037).
151   Testimony of Clem Dalrymple.
                                          27
    Case 2:18-cv-14237-SSV-DPC Document 232 Filed 03/11/21 Page 28 of 52




at fault.” Unique Const. Co., Inc. v. S.S. Mini Storage, Inc., 570 So. 2d 161, 164 (La.

App. 5 Cir. 1990).

             1.      Lost Past Wages

      Plaintiff is entitled to lost past wages for the work he missed due to the

injuries he sustained in the motorcycle accident.         Lost past wages “are the

monetary losses plaintiff experienced during the interval between the date of the

accident . . . and the time of trial.” Folse v. Fakouri, 371 So. 2d 1120, 1122 (La.

1979). “[T]o be awarded lost wages, a plaintiff must prove positively that he would

have been earning the wages but for the accident in question.” Boyette v. United

Servs. Auto. Ass’n, 783 So. 2d 1276, 1279 (La. 2001) (collecting cases).

      Importantly, the plaintiff bears the burden of demonstrating “the duration

of time missed from work due to the accident.” Brown v. City of Madisonville, 5

So. 3d 874, 887 (La. App. 1 Cir. 2008). If the evidence indicates that plaintiff could

have earned wages sometime before the trial, he is entitled to lost past wages only

until the time he could have resumed earning wages. See Thomas v. Boyd, 245 So.

3d 308, 329 (La. App. 2 Cir. 2017) (awarding past lost wages for only 16 months,

even though more than 36 months lapsed between the date of injury and the trial

date, because the documentary evidence suggested that plaintiff could have earned

wages 16 months after the injury); see also Hammons v. St. Paul, 101 So. 3d 1006,

1012 (La. App. 4 Cir. 2012) ( “In regards to past lost wages, the plaintiff has the

burden of proving the time missed from work as a result of the injury.”).



                                          28
      Case 2:18-cv-14237-SSV-DPC Document 232 Filed 03/11/21 Page 29 of 52




        The Court proceeds by (1) ascertaining the wages plaintiff was earning at the

time of the accident and (2) establishing the time period over which it will award

plaintiff’s lost wages.

                     a.    Past Wage Amount

        At trial, plaintiff testified that, at the time of the accident, he earned $300

per week as a diesel mechanic at Tommy’s Auto Repair. 152 He explained that he

had been working at Tommy’s for a year before the accident, 153 and that he worked

for a lower wage than he had received in earlier jobs because he was interested in

buying the business and was learning the ropes. “A claim for lost wages . . . only

requires such proof which reasonably establishes plaintiff’s claim, which includes

plaintiff’s own reasonable testimony.” Wendel v. Travelers Ins., 151 So. 3d 828,

835 (La. App. 4 Cir. 2014); see also Brown v. City of Madisonville, 5 So. 3d 874,

887 (La. App. 1 Cir. 2008) (“Where there is no basis for a precise mathematical

calculation of a past lost wage claim, the trier of fact can award a reasonable

amount of damages without abusing [its] discretion.”). The Court credits plaintiff’s

testimony that he worked for $300-per-week at the time of the accident.

                     b.    Time Period for Lost Past Wages

        The Court must determine the time period over which to award Dalrymple’s

lost wages. The Court finds that plaintiff could not have earned wages in the

aftermath of the accident in 2017 and 2018 while he was undergoing multiple



152     Testimony of Clem Dalrymple.
153     Testimony of Clem Dalrymple.
                                          29
      Case 2:18-cv-14237-SSV-DPC Document 232 Filed 03/11/21 Page 30 of 52




hospitalizations, surgeries, rehabilitation, debilitating pain, and periods of

recovery.

        But the evidence shows that as of January 6, 2020, approximately three

years after the accident, but one year before trial, Dalrymple was capable of earning

wages. Plaintiff’s vocational rehabilitation expert, Ronnie J. Ducote, II, evaluated

Dalrymple on that date. 154 Ducote testified that he met with Dalrymple for around

two hours 155 and administered a vocational test called the Wide Range

Achievement Test (WRAT) 156 to test Dalrymple’s reading, math, and

comprehension ability. 157      Ducote also considered Dalrymple’s general

background, work history, education, medical treatment, and plans for the

future. 158 Ducote did not opine that Dalrymple was unable to work and found him

qualified for jobs such as a box office cashier, an unarmed security guard, and an

automotive dealership greeter. 159 Ian Hegwood, the Government’s vocational

rehabilitation expert, opined that, as of January 14, 2020, Dalrymple was capable

of earning wages in at least eleven different jobs, 160 including “automobile part

salesperson, automobile repair service estimator, material handling equipment




154     Ducote Transcript at 13:23-25.
155     Ducote Transcript at 14:7-8.
156     Ducote Transcript at 16:4-8.
157     Ducote Transcript at 16:17-23; 33:3-14.
158     Ducote Transcript at 15:6-15.
159     Ducote Transcript at 48:24-49:3.
160     Defendant’s Exhibit 45 at USPS 111, USPS 121.
                                         30
      Case 2:18-cv-14237-SSV-DPC Document 232 Filed 03/11/21 Page 31 of 52




sales representative, construction machinery sales representative, [or an]

automobile service manager.” 161

        Trevor Bardarson, the Government’s expert physical therapist testified that

he conducted a functional capacity exam (FCE) of Dalrymple on January 28,

2020. 162   Bardarson administered a number of physical tests to Dalrymple,

including “strength testing . . . reflex testing, [and] sensory testing.” 163 He had

Dalrymple engage in a number of “lifting, carrying, pushing, and pulling” motions,

as well as a test involving “stairs [and] ladders . . . working in a variety of

positions.” 164 Bardarson testified that “[Dalrymple] felt like he was crippled and

that’s not what I found at all.” 165 Bardarson concluded that Dalrymple was not

“capable of going back to work as a diesel mechanic,” 166 but that “light” physical

activity was “very reasonable” and a “conservative” estimate of Dalrymple’s

physical potential. 167 Both Dr. Watson and Bardarson testified that Dalrymple had

reached maximum medical improvement as of January 2020. 168

        Dalrymple has not shown he is entitled to past lost wages for the period

between January 6, 2020, and February 3, 2021 (the date of trial). As noted above,

Hegwood and Bardarson concluded that Dalrymple was capable of working and



161     Hegwood Transcript at 47.
162     Bardarson Transcript at 24:8.
163     Bardarson Transcript at 40:1-2.
164     Bardarson Transcript at 40:24 to 41:5.
165     Bardarson Transcript at 62:1-7.
166     Bardarson Transcript at 52-53.
167     Bardarson Transcript at 62:1-11.
168     Watson Transcript at 31:21-25; Bardarson Transcript at 27:19-24.
                                         31
      Case 2:18-cv-14237-SSV-DPC Document 232 Filed 03/11/21 Page 32 of 52




earning wages in January 2020, and Ducote did not opine that he could not. And

by all accounts, Dalrymple could have earned wages at a rate higher than his $300-

per-week pre-accident wage at Tommy’s Auto Repair. Indeed, the lowest estimate

comes from Ducote, plaintiff’s witness, who opined that the jobs Dalrymple was

qualified for paid at least $8.00 per hour (or $320 per week/$16,640 per year) as

of January 6, 2020. 169 The Court finds that Dalrymple has not carried his burden

to show that he is entitled to past lost wages from January 6, 2020 to February 3,

2021. See Boyette, 783 So. 2d at 1279 (holding that plaintiff must positively prove

he would have been earning wages but for the accident in question to recover past

lost wages).

        The Court awards lost past wages (at $300 per week) for the time between

the date of the accident January 15, 2017, and January 6, 2020, the date of Ducote’s

vocational evaluation (155 weeks). “The calculation of past lost wages involves

multiplying the monthly wages by the relevant time period . . . .” Worsham

Hetrick, 777 So. 2d 1280, 1285 (La. App. 2 Cir. 2001); see also Thomas v. Boyd,

245 So. 3d 308 (La. App. 2 Cir. 2017) (awarding lost past wages not up until the

trial date, but until the date that the evidence showed plaintiff could earn wages).

The Court awards Dalrymple $46,500 in lost past wages.




169     Ducote Transcript at 57:14-19.
                                         32
      Case 2:18-cv-14237-SSV-DPC Document 232 Filed 03/11/21 Page 33 of 52




              2.    Lost Future Earnings or Future Earning Capacity

        Dalrymple is also entitled to an award for lost future earnings or future

earning capacity. 170 “‘Loss of earning capacity is not the same as lost wages.’”

Engles v. City of New Orleans, 872 So. 2d 1166, 1181 (La. App. 4 Cir. 2004)

(quoting Finnie v. Vallee, 620 So. 2d 897, 900-01 (La. App. 4 Cir. 1993)). Rather,

the award for lost future earnings or earning capacity is “estimated on the injured

person’s ability to earn money, rather than what he actually earned before the

injury.” Hobgoon v. Aucoin, 574 So. 2d 344, 346 (La. 1990) (emphasis added).

The Court determines this award “by deducting plaintiff’s earning ability after the

injury from his earning ability immediately prior to the injury.” Id. Courts awards

future lost wages or future lost earning capacity from the date of trial to the

plaintiff’s expected retirement date. See Simpson v. U V Ins. Risk Retention Grp.,

304 So. 3d 1002, 1016 (La. App. 3 Cir. 2020) (assessing “future lost wages/earning

capacity” from the time of trial to the end of plaintiff’s work life); Bouley v. Guidry,

883 So. 2d 1099, 1107 (La. App. 3 Cir. 2004) (same).




170    The Court notes that in a previous order it noted that “plaintiff is entitled to
loss of future earning capacity in addition to loss of future wages,” suggesting that
these awards were distinct. R. Doc. 181 at 12. The Court clarifies that Louisiana
courts often use the terms “lost future wages” and “lost future earning capacity”
interchangeably. See, e.g., Woods v. Hall, 194 So. 3d 689, 693 (La. App. 1 Cir.
2016) (noting that it would “address the issue of lost future wages and lost earning
capacity together because, whether the award is styled as lost future income or lost
earning capacity, the same substantive law applies”); Wendel v. Travelers Ins. Co.,
151 So. 3d 828, 836 (La. App. 4 Cir. 2014) (using the terms “future loss of earning
capacity” and “future lost wages” interchangeably); Kessler v. Southmark Corp.,
643 So. 2d 345, 350 (La. App. 2 Cir. 1994) (same).
                                          33
      Case 2:18-cv-14237-SSV-DPC Document 232 Filed 03/11/21 Page 34 of 52




        “Some factors to be considered in determining loss of earning capacity

include plaintiff’s physical condition before and after [his] injuries, [his] age and

life expectancy, [his] past work record, the amount plaintiff probably would have

earned absent the injuries, the probability that []he would have continued to earn

wages over the balance of [his] life, and discount and inflation rates.” Brandao v.

Wal-Mart Stores, Inc., 803 So. 2d 1039, 1043 (La. App. 2 Cir. 2001).                The

calculation of loss of future earning capacity is “inherently speculative and

insusceptible of calculation with mathematical certainty.” Kessler, 643 So. 2d at

350.

                    a.      Dalrymple’s Pre-Accident Earning Capacity

        The evidence at trial showed that Dalrymple had a pre-accident earning

capacity of $1,000 per week. Dalrymple provided business records showing that

he had made $1,000 per week from January 2007 to December 2010, working for

a company called Three C’s Properties, Inc. 171 Plaintiff also testified at trial that he

had earned $1,000 per week working as a fleet mechanic at CF trucking as recently

as 2014. 172 Following 2014, plaintiff testified that he went to work on race cars for

Dunning Racing where he was supposed to earn $1,000 per week, although he was

not paid that amount. 173




171     Plaintiff’s Exhibit 7.
172     Testimony of Clem Dalrymple.
173     Testimony of Clem Dalrymple.
                                           34
      Case 2:18-cv-14237-SSV-DPC Document 232 Filed 03/11/21 Page 35 of 52




        Ducote’s testimony also supports the finding that Dalrymple had a pre-

accident earning capacity of $1,000 per week. Ducote opined that, given plaintiff’s

substantial experience working as a mechanic, he would have an annual earning

capacity between $50,530 to $62,340 per year as a mechanic, were he not injured

in the accident. 174 Ducote’s low-end figure of $50,530 reflects an annual salary just

shy of $1,000 per week ($52,000 per year).

        It is true that Dalrymple was actually earning $300 before the accident,

$700 less than his purported pre-accident earning capacity of $1,000 per week.

But Dalrymple offers a reasonable explanation for this difference. According to

Dalrymple, he had accepted what he viewed as a pay cut—$300 per week—at

Tommy’s Auto Repair in the period before the accident, because he hoped

eventually to acquire the business from its owner, Tommy Flocke. 175 Dalrymple

testified that he viewed his work at Tommy’s not only as an opportunity to earn

wages, but also as an opportunity to “learn[] about [Tommy’s] customers and

everything.” 176 Further, “[w]hile the plaintiff’s earnings at the time of the accident

may be relevant, such figures are not necessarily indicative of his past or future

earning capacity.” Finnie v. Vallee, 620 So. 2d 897, 900 (La. App. 4 Cir. 1993).

        Crediting the documentary evidence from January 2007 to December

2010, 177 plaintiff’s testimony that he earned $1,000 per week at CF trucking as



174     Ducote Transcript at 56:16-25.
175     Testimony of Clem Dalrymple.
176     Testimony of Clem Dalrymple.
177     Plaintiff’s Exhibit 7.
                                          35
      Case 2:18-cv-14237-SSV-DPC Document 232 Filed 03/11/21 Page 36 of 52




recently as 2014, 178 his testimony about his pay arrangement at Dunning Racing

after 2014, 179 and Ducote’s conclusion that Dalrymple could earn between $50,530

and $62,340 as a mechanic (were he not injured in the accident), the Court finds

that Dalrymple had a pre-accident earning capacity of $52,000 per year.

                    b.    Dalrymple’s Post-Accident Earning Capacity

        There is conflicting expert testimony on Dalrymple’s post-accident earning

capacity. Ducote opined that, “should [Dalrymple] be found [able] to work at the

sedentary to light physical demand level,” 180 Dalrymple would be able to earn

$8.00 to $10.00 per hour. 181 This represents an annual salary between $16,640

and $20,800. Ducote’s methodology included what he called a “Labor Market

Survey.” 182 The labor market survey consisted of “contact[ing] specific employers

in [Dalrymple’s] geographic area to identify alternative types of jobs that he could

be considered for, given his skills, his work abilities, things of that nature.” 183

Ducote emphasized that the process involves “actual communication and contact

with local employers.” 184 Ducote identified a non-exhaustive list of four jobs for

which Dalrymple would be qualified—a PBX operator, a box office cashier, an

unarmed security guard, and an automotive dealership greeter. 185



178     Testimony of Clem Dalrymple.
179     Testimony of Clem Dalrymple.
180     Ducote Transcript at 57:14-19.
181     Ducote Transcript at 57:14-19.
182     Ducote Transcript at 48:3-4.
183     Ducote Transcript at 48:3-10.
184     Ducote Transcript at 48:9-10.
185     Ducote Transcript at 48:23-49:3.
                                           36
      Case 2:18-cv-14237-SSV-DPC Document 232 Filed 03/11/21 Page 37 of 52




        In addition, Ducote considered data from the Bureau of Labor Statistics, 186

noting that the median wages for similar jobs fell between $9.09 to $12.28 per

hour. 187 Ducote opined that the Bureau’s figures represented only “the median

hourly wages for these types of jobs or similar types of jobs.” 188 Finding the

distinction between actual wages and median wages critical, Ducote’s ultimately

concluded that Dalrymple’s post-accident earning capacity was $8.00 to $10.00

per hour. 189

        The Government’s vocational rehabilitation expert, Ian Hegwood, arrived at

a different conclusion. Hegwood found that Dalrymple was qualified for at least

eleven different jobs, such as an “automobile part salesperson, automobile repair

service estimator, material handling equipment sales representative, construction

machinery sales representative, [or an] automobile service manager.” 190 Each of

these jobs, Hegwood testified, ranged from $16.35 per hour to $31.59 per hour in

wages. 191 This represents an annual salary range between $34,008 and $65,707.

        The Court finds that Ducote’s methodology is more robust than Hegwood’s.

Although both Hegwood and Ducote looked to the Bureau of Labor Statistics to

find the median wages for the jobs in Dalrymple’s labor market, 192 Hegwood did




186     Ducote Transcript at 49:19-24.
187     Ducote Transcript at 49:4-50:3.
188     Ducote Transcript at 49:19-50:3.
189     Ducote Transcript at 57:19 to 58:3.
190     Hegwood Transcript at 47:3-18.
191     Hegwood Transcript at 48:21-23.
192     Hegwood Transcript at 49:15 to 50:3.
                                         37
      Case 2:18-cv-14237-SSV-DPC Document 232 Filed 03/11/21 Page 38 of 52




not perform a labor market survey. Ducote took the extra step of performing the

labor market survey and contacted specific employers to discover actual wage

amounts, which convinces the Court that Ducote’s opinion better reflects

Dalrymple’s real-world prospects. Cf. Banks v. Indus. Roofing & Sheet Metal

Works, Inc., 696 So. 2d 551, 557 (La. 1997) (noting that employers must

demonstrate “an actual position available” in a person’s “geographic region” to

show job availability in worker’s compensation cases). Accordingly, the Court

credits Ducote’s testimony on Dalrymple’s post-accident earning capacity.

        Although Dalrymple believes he cannot return to work, Hegwood, the

Government’s vocational expert, and Bardarson, its FCE expert, testified that

Dalrymple remains capable of earning wages. Further, Dalrymple’s vocational

expert admitted that he had “not seen any medical documentation stating that

[Dalrymple] has physical limitations that prevent him from working at all.” 193

Hegwood confirmed that the medical records did not address any work restrictions

for Dalrymple that would prevent him from earning wages. 194          Bardarson

concluded that Dalrymple could perform “light work.” 195 Additionally, LaFleur

testified that as of their last post-operative meeting, on June 22, 2018,     if

Dalrymple “did some physical therapy and worked up to the point where his back




193     Ducote Transcript at 59:9-14.
194     Hegwood Transcript at 35:1.
195     Bardarson Transcript at 49:18-23.
                                        38
      Case 2:18-cv-14237-SSV-DPC Document 232 Filed 03/11/21 Page 39 of 52




muscles were strong enough . . . I would think that he could go back to doing a job

where he was able to lift 50 pounds.” 196

        Taking all of this into account, the Court finds that Dalrymple’s post-

accident earning capacity is $20,800 per year. When compared to Dalrymple’s

pre-accident earning capacity, $52,000 per year, there is a difference of $31,200

in annual earning capacity. The Court measures this loss of earning capacity from

the date of trial, February 3, 2021, to Dalrymple’s expected date of retirement at

age 65 (or 5.5 years). 197 Putting these numbers together, the Court finds Dalrymple

will lose $171,600 in future earning capacity. 198

        “Damage awards for future pecuniary losses in suits governed by federal law

must be discounted to present value.” Hollenbeck v. Oceaneering Intern., Inc.,

685 So. 2d 163, 177 (La. App. 1 Cir. 1996) (collecting cases). The parties have not

stipulated to the appropriate discount rate. The Court discounts $171,600 to

present value, using a present value of an annuity calculation. 199 The discounted



196    LaFleur Transcript at 48:6-14.
197    Silva Transcript at 40:19-25. Dalrymple’s birthday is September 2, 1961. His
65th birthday is on September 2, 2026.
198    Apart from Dalrymple’s expected retirement age, the Court notes that it does
not otherwise credit plaintiff’s expert witness, Craig Silva. Silva’s lost earning
capacity estimate assumed that plaintiff was “permanently and totally disabled,”
meaning that Dalrymple is unable to work at all in his post-accident condition. See
Silva Transcript at 46:3. No competent evidence supports such an assumption.
Because there was no foundation to support Silva’s assumption that Dalrymple
would never be able to work again, the Court does not credit his testimony.
199    The Court assumed an annual payment amount of $31,200 over 5.5 years.
For each year, the Court assumed a discount rate of 1.82%, the long-term average
break-even rate for the U.S. Treasury’s inflation-protected securities. See, e.g., Iles
v. Odgen, 37 So. 3d 427, 437 (La. App. 4 Cir. 2010).
                                            39
      Case 2:18-cv-14237-SSV-DPC Document 232 Filed 03/11/21 Page 40 of 52




value is $161,958.13. Accordingly, the Court awards Dalrymple $161,958.13 in lost

future earning capacity.

        The above awards for lost past wages and lost earning capacity are premised

on the finding that Dalrymple was earning wages at the time of the accident. At

trial, the Government introduced evidence showing that Dalrymple applied for

Social Security disability benefits on April 11, 2017 200 and represented that he had

been disabled and unable to work since December 30, 2013 201—three years before

the accident.     In his application for benefits, Dalrymple did not list any

employment after December 2012. 202

        The import of this evidence, according to the Government, is that it

undermines Dalrymple’s claims for lost wages and earning capacity. If Dalrymple

were disabled and unable to work as of December 30, 2013, as he represented to

the Social Security Administration (SSA), this would preclude an award for lost

wages and earning capacity because at the time of the accident, he would not have

been earning wages, or capable of earning wages. 203 As noted above, the Court has

credited plaintiff’s testimony that he was working at a rate of $300-per-week at the

time of the accident. There are no medical records indicating that plaintiff had a




200   Defendant’s Exhibit 53.
201   Defense Exhibit 53, at SSA0007; SSA0022.
202   Defense Exhibit 53, at SSA0023.
203   The Government’s economic expert, Jeffrey Meyers, testified that if
Dalrymple was disabled and unable to work, he would not have been earning wages
before the accident; nor would he have lost any earning capacity as a result of the
accident. See Meyers Transcript at 39:4-10.
                                         40
      Case 2:18-cv-14237-SSV-DPC Document 232 Filed 03/11/21 Page 41 of 52




symptomatic back condition before the accident, or any other condition that

foreclosed his ability to work. Even after the accident, no medical expert has

provided testimony consistent with the representations Dalrymple made to the

SSA—that he “is unable to work because of [his] disabling condition.” 204

        Further, the parties stipulated that, at the time of the accident, the

motorcycle Dalrymple was driving was owned by someone else, Daniel

Bordelon. 205 Plaintiff testified that he spent the early part of January 15, 2017,

installing a new set of Kevlar clutches on Bordelon’s motorcycle. 206             The

Government did not contest any of that evidence at trial. The parties’ stipulation

that the motorcycle belonged to Bordelon, and Dalrymple’s unchallenged

testimony that he had been working on the motorcycle earlier that day, also

support the Court’s finding that Dalrymple was capable of working as a mechanic

at the time of the accident.

        For whatever reason, Dalrymple made statements to the SSA in his April 17,

2017 application that conflicted with his trial testimony. Dalrymple’s efforts at trial

to explain the conflicting statements in his SSA application were unworthy of

belief. On cross-examination, plaintiff could not explain why December 30, 2013

was listed as the onset date for his disability in his application, or why he listed no

employment after 2012. He testified that a friend from Texas filled out his



204  Defendant’s Exhibit 53, at SSA0007.
205  Joint Stipulations, Read into the Record During the Testimony of Clem
Dalrymple.
206  Testimony of Clem Dalrymple.
                                          41
      Case 2:18-cv-14237-SSV-DPC Document 232 Filed 03/11/21 Page 42 of 52




application for disability for him because he was unfamiliar with computers. 207 He

testified that he sat beside his friend as she filled out the application and that he

supplied her with the relevant information, including medical records. 208 Yet he

claimed that he did not read what she input and offered no explanation of why she

would insert incorrect information.

        At no point before the litigation did Dalrymple attempt to correct the

disability onset date or employment information on his Social Security application

despite having received a document entitled “Receipt for Your Claim for Social

Security Disability Insurance Benefits.” 209 That document informed Dalrymple as

follows:

        You declared under penalty of perjury that you examined all the
        information on this form[,] and it is true and correct to the best of your
        knowledge. You were told that you could be liable under law for
        providing false information. 210

But Dalrymple read the application at some point. On September 28, 2017, he

contacted the SSA to change the way his name appeared in various places on his

application, but not to change any of the statements at issue here. 211

        Further, another form from the SSA entitled “Application Summary for

Disability Insurance Benefits,” indicates that someone from the SSA spoke with



207     Testimony of Clem Dalrymple.
208     Testimony of Clem Dalrymple.
209     Exhibit 53, at SSA0009.
210     Defense Exhibit 53, at SSA0009.
211     Defense Exhibit 53, SSA0018 (including Dalrymple’s middle name,
“Dewayne,” as “worker’s name” and “claimant’s name,” but using only the middle
initial, “D”, for “applicant’s name”); see also Meyers Transcript at 43:15-18.
                                           42
      Case 2:18-cv-14237-SSV-DPC Document 232 Filed 03/11/21 Page 43 of 52




Dalrymple on April 11, 2017. Specifically, the document provides: “[o]n April 11,

2017, we talked with you and completed your application for Social Security

Benefits.” 212 The document also contains a summary of the statements Dalrymple

made to the SSA, which include the following: “My name is Clem Dewayne

Dalrymple . . . . My date of birth is September 2, 1961 . . . . I became unable to work

because of my disabling condition on December 30, 2013.” 213 At trial, Dalrymple

denied any recollection of speaking with someone from the SSA on April 11,

2017. 214   The Court finds it implausible that the SSA would make such a

conversation up.

        The SSA determined that Dalrymple became disabled on September 1,

2016, 215 months before the accident. “To qualify for disability benefits, you must

be disabled for five full calendar months in a row.” 216 As a result, Dalrymple

became entitled to benefits starting in February 2017. 217 Had Dalrymple indicated

in his application that he became disabled on January 15, 2017, as he testified was

his intent, he would not have been entitled to benefits until June of 2017.

        The Court finds Dalrymple’s implausible testimony about his SSA

application damaging to his credibility. The Court has taken this into account in

determining the weight to give Dalrymple’s testimony.



212     Defense Exhibit 53, SSA0007 (emphases added).
213     Defense Exhibit 53, SSA0007 (emphases added).
214     Testimony of Clem Dalrymple.
215     Defense Exhibit 53, SSA0001.
216     Defense Exhibit 53, SSA0001.
217     Defense Exhibit 53, SSA0001.
                                          43
      Case 2:18-cv-14237-SSV-DPC Document 232 Filed 03/11/21 Page 44 of 52




              3.     Past Medical Expenses 218

        The parties stipulate that plaintiff’s medical bills related to the accident have

been paid by Medicaid. 219 Plaintiff does not seek to recover these expenses. 220 In

any event, plaintiff is not entitled to double recovery from the Government for past

medical expenses defendant has already paid. See Brooks v. United States, 337

U.S. 49, 54 (1949) (“[W]e now see no indication that Congress meant the United

States to pay twice for the same injury . . . .”); see also Smith v. United States, No.

09-249, 2012 WL 3017704 (W.D. Pa. 2012) (noting that “numerous federal courts

. . . have held that Medicaid is not a collateral source” for damages from the United

States (collecting cases)).

        The parties stipulate that there is a Medicaid lien in the amount of

$58,082.97 on any settlement or judgment from this action. 221 Medicaid is a

federal program, administered by the states. Arkansas Dep’t of Health & Human

Servs. v. Ahlborn, 547 U.S. 268, 275 (2006). “The program is a cooperative one,”

and states who participate in the program must comply with the applicable federal

statutory requirements. Id. One of those federal requirements is that the state

agency in charge of Medicaid must “take all reasonable measures to ascertain the



218   The parties stipulate that Dalrymple is not seeking any damages for future
medical expenses. Joint Stipulations, Read into the Record During the Testimony
of Clem Dalrymple.
219   Joint Stipulations, Read into the Record During the Testimony of Clem
Dalrymple.
220   R. Doc. 221 at 52-53.
221   Joint Stipulations, Read into the Record During the Testimony of Clem
Dalrymple.
                                           44
    Case 2:18-cv-14237-SSV-DPC Document 232 Filed 03/11/21 Page 45 of 52




legal liability of third parties” and to ensure that those entities “pay for care and

services available under the plan.” 42 U.S.C. § 1396a(a)(25)(A).

      Louisiana law provides that the Louisiana Department of Health “shall have

a privilege for the medical assistance payments made by the department or

Medicaid managed care organization on behalf of an injured or ill Medicaid

recipient on the amount payable to the injured recipient . . . to be collected, whether

by judgment, settlement or compromise.” La. Rev. Stat. 46:446. “In general, this

means that Medicaid gets reimbursed before the tort victim takes ownership of the

proceeds of his or her claim.” Duplechain v. Jalili, 52 So. 3d 1072, 1076 (La. App.

3 Cir. 2010).

      Courts have awarded the amount of a Medicaid lien as a damage award for

past medical expenses in cases where the United States is the defendant. See, e.g.,

Bravo v. United States, 403 F. Supp. 2d 1182, 1200 n.13 (S.D. Fla. 2005) (“[O]nly

the amount of the Medicaid lien for past payments is recoverable against

Defendant United States of America.”); see also Morris v. United States, No. 13-

2246, 2018 WL 3650442, at *1 (W.D. La. July 16, 2018) (recommending that

“plaintiff is entitled to recover the full amount of the Medicaid lien as medical

expense damages”), report and recommendation adopted, No. 13-2246, 2018 WL

3637931 (W.D. La. July 31, 2018). The Court awards Dalrymple $58,082.97 to

satisfy the Medicaid lien for his past medical expenses. See Tamayo v. American

Nat. Gen. Ins., 150 So. 3d 459, 470 (La. App. 5 Cir. 2014) (“A plaintiff may recover



                                          45
    Case 2:18-cv-14237-SSV-DPC Document 232 Filed 03/11/21 Page 46 of 52




past medical expenses that he incurs as a result of an injury due to the fault of

another.”).

              4.    General Damages

      Dalrymple seeks a general damages award.            General damages “include

mental or physical pain and suffering, inconvenience, loss of gratification or

intellectual or physical enjoyment, or other losses of lifestyle that cannot be

measured definitively in monetary terms.” Prejeant v. Gray Ins., 176 So. 3d 704,

710 (La. App. 5 Cir. 2015). General damages are “inherently speculative in nature

and cannot be fixed with mathematical certainty.” Bouquet v. Wal-Mart Stores,

Inc., 979 So. 2d 456, 458 (La. 2008) (collecting cases). “There is no mechanical

rule for determining general damages; the facts and circumstances of each case

control.” Koehn v. Rhodes, 992 So. 2d 757, 762 (La. App. 2 Cir. 2004). “The

discretion vested in the trier of fact is ‘great,’ even vast, so that an appellate court

should rarely disturb an award of general damages.” Lohenis v. Roussee, 166 So.

3d 1020, 1025 (La. App. 1 Cir. 2015).

                    a.     Pain and Suffering

      “Pain and suffering, both physical and mental, refers to the pain, discomfort,

inconvenience, anguish, and emotional trauma that accompanies an injury.”

Locke v. Young, 973 So. 2d 831, 846 (La. App. 2 Cir. 2007). The Court finds that

Dalrymple suffered substantial pain and suffering for which he is entitled to

damages.



                                          46
      Case 2:18-cv-14237-SSV-DPC Document 232 Filed 03/11/21 Page 47 of 52




        The medical records and evidence indicate that Dalrymple’s treatment,

including surgeries, medication, and various forms of therapy, continued for well

over a year after the accident. Dalrymple undoubtedly suffered considerable pain,

discomfort, and inconvenience from his injuries and as a consequence of

undergoing the six surgeries he had over a thirteen-month period. Janet Morse,

Dr. Kinnett’s nurse practitioner, testified that it is “not uncommon after any kind

of surgery to have pain, extensive pain.” 222 Dalrymple was on narcotic pain

medication from January 15, 2017 to February 9, 2017—the day of the accident

through his stay at North Oaks Rehabilitation hospital.      223   Even with that

medication, on February 8, 2017, Dalrymple reported that “[t]he pain [was]

unbearable” to his healthcare providers at North Oaks Rehabilitation Hospital. 224

He was prescribed narcotic pain medication on March 20, 2017, 225 and again on

April 17, 2017. 226 Dalrymple reported “9/10” pain in his wrists to health care

providers at North Oaks Rehabilitation Hospital on May 10, 2017. 227           His

intractable pain was also the reason for his 2018 back surgery. The operative note

for the February 26, 2018 wrist procedure indicated that one of the reasons for the

operation was the “persistent pain” Dalrymple continued to experience in his left




222     Morse Transcript at 31:4-10.
223     Plaintiff’s Exhibit 12 at Page 2616.
224     Plaintiff’s Exhibit 12 at Page 2647.
225     Plaintiff’s Exhibit 14 at 96.
226     Plaintiff’s Exhibit 14 at 116.
227     Plaintiff’s Exhibit 13 at 1168.
                                           47
      Case 2:18-cv-14237-SSV-DPC Document 232 Filed 03/11/21 Page 48 of 52




wrist more than a year after the accident. 228 On June 22, 2018, LaFleur noted that

Dalrymple had “outstanding sacroiliac pain that really never was addressed.” 229

        Dalrymple also underwent extensive physical therapy for his injuries. At

North Oaks Rehabilitation Hospital, Dalrymple underwent physical therapy, 230

occupational therapy, 231 as well as speech therapy. 232 At trial, Dalrymple indicated

that he was in speech therapy for “a couple months” after the accident. 233

Beginning in June 2017, Dalrymple underwent physical therapy for his back. 234

LaFleur continued to recommend physical therapy for Dalrymple’s back even

following the surgery in January of 2018. 235 Although LaFleur could not remember

the exact time for Dalrymple, he also opined that Dalrymple would have been in a

brace “anywhere from six weeks to three months.” 236 For the foregoing reasons,

Dalrymple is entitled to damages for pain and suffering.

              b.    Loss of Enjoyment of Life

        The Court also finds that Dalrymple has suffered loss of enjoyment of life.

“Loss of enjoyment of life is conceptually distinct from other components of




228    Plaintiff’s Exhibit 17 at 5299.
229    LaFleur Transcript at 48:6-14.
230    Plaintiff’s Exhibit 12 at Page 2616.
231    Plaintiff’s Exhibit 12 at Page 2616.
232    Plaintiff’s Exhibit 12 at Page 2636; see also Testimony of Clem Dalrymple
(testifying that he had speech therapy “for a couple months following the
accident”).
233    Testimony of Clem Dalrymple.
234    LaFleur Transcript at 18:14 to 19:20.
235    LaFleur Transcript at 60:5-8.
236    LaFleur Transcript at 44:5-11.
                                         48
      Case 2:18-cv-14237-SSV-DPC Document 232 Filed 03/11/21 Page 49 of 52




general damages, including pain and suffering.” Locke, 973 So. 2d at 846. “Loss

of enjoyment of life . . . refers to detrimental alterations of the person’s life or

lifestyle or the person’s inability to participate in the activities or pleasures of life

that were formerly enjoyed prior to the injury.” Id.

        At trial, plaintiff testified that all of the work he has done in his adult life has

been as a mechanic. 237 All experts who opined on the issue found that Dalrymple

was unable to return to work as a mechanic. The Court finds that Dalrymple has

suffered loss of enjoyment of life from his inability to continue to work in his

chosen field. 238

        Dalrymple also suffers loss of enjoyment of life from the lasting physical

limitations that were caused by the accident. Dalrymple no longer has the ability

to bend his left wrist. 239 Trevor Bardarson, the Government’s physical therapist,

testified that, at maximum medical improvement, Dalrymple “had about a 50

percent limitation into forward bending, a 60 percent into backward bending, and

his bending to the sides was about 60 percent.” 240

        Plaintiff testified that his physical limitations rendered him unable to

maintain some of his hobbies. For example, Dalrymple testified that he was “an

avid [scuba] diver” but that he can no longer scuba dive. Plaintiff testified that




237     Testimony of Clem Dalrymple.
238     Testimony of Clem Dalrymple.
239     Testimony of Clem Dalrymple.
240     Bardarson Transcript at 44:10-17.
                                             49
      Case 2:18-cv-14237-SSV-DPC Document 232 Filed 03/11/21 Page 50 of 52




“just picking up the tanks is enough,” meaning that he is unable to handle the

weight of the oxygen tanks. 241

        Taking into account all of Dalrymple’s pain and suffering, as well as his loss

of enjoyment of life, the Court awards Dalrymple $1,050,000 in general damages.

        The Court finds that although plaintiff asked for $2,000,000 more in

general damages, 242 this amount is not warranted. Although Dalrymple sustained

several serious injuries that required surgery, many of Dalrymple’s injuries

resolved on their own. For example, Dr. Peltier testified that although he had to

realign Dalrymple’s nose the morning after the accident, “[t]he other fractures that

he had, the frontal sinus fracture, the orbital fractures . . . appeared like they would

heal without any kind of long-term problems.” 243 Peltier also testified that he

thought Dalrymple’s double vision “was probably something that could be left

alone that would maybe resolve over time.” 244

        Although Dalrymple testified at trial that his pain was currently at a “10” on

a scale of 1-10, and that he would be in such pain for the rest of his life, 245 the Court

finds this testimony exaggerated. Dalrymple did not appear to be in acute pain

when he testified at trial.       He testified that he no longer takes any pain

medication, 246 that he has not “had to go back to see any of the doctors,” and that



241     Testimony of Clem Dalrymple.
242     R. Doc. 221 at 53.
243     Peltier Transcript at 11:1-6.
244     Peltier Transcript at 15:16-18.
245     Testimony of Clem Dalrymple.
246     Testimony of Clem Dalrymple.
                                           50
      Case 2:18-cv-14237-SSV-DPC Document 232 Filed 03/11/21 Page 51 of 52




he does not have any future surgeries planned. 247 He was not on pain medication

in 2020. Further, there is no medical testimony that suggests Dalrymple will suffer

constant, intense pain for the rest of his life.   In addition, there are no medical

records reflecting complaints of pain or prescriptions for pain medication after

2018.

        Dalrymple further claims pain and suffering for injuries unrelated to the

accident. For example, Dalrymple testified that his stomach problems “have been

bad for the past few years,” 248 and he seeks damages for “[i]ntractable

vomiting.” 249 But the parties stipulated that Dalrymple had presented to the

emergency room before the accident “on 10 separate occasions,” starting in 2014,

for his gastritis and GERD issues. 250 The Court has found no evidence that his

stomach problems were caused by, or worsened as a result of, the accident.

Similarly, Dalrymple indicated that he suffered Erectile Dysfunction as a result of

the accident. 251 The Court has found no evidence that shows this condition was

caused by the accident. And while Dalrymple testified that the accident caused

him to limp, 252 Bardarson found it “bizarre” that Dalrymple was limping because




247   Testimony of Clem Dalrymple. The parties also stipulate that plaintiff is not
seeking damages for future medical costs. Joint Stipulations, Read into the Record
During the Testimony of Clem Dalrymple.
248   Testimony of Clem Dalrymple.
249   R. Doc. 221 at 17.
250   Joint Stipulations, Read into the Record During the Testimony of Clem
Dalrymple.
251   Testimony of Clem Dalrymple; R. Doc. 226 at 6.
252   Testimony of Clem Dalrymple.
                                         51
      Case 2:18-cv-14237-SSV-DPC Document 232 Filed 03/11/21 Page 52 of 52




“his strength was normal, and his motion was normal.” 253 Bardarson could not

“correlate why he had that kind of bizarre gait.” 254

        In light of all of these considerations, the Court finds that plaintiff’s

proposed general damages award excessive, and that $1,050,000 adequately

compensates Dalrymple for his pain and suffering and loss of enjoyment of life.


IV.     CONCLUSION

        For the foregoing reasons, the Court finds the United States of America liable

to Clem Dalrymple for the injuries he suffered because of its fault and that it must

pay Dalrymple damages in the amount of $46,500 in lost past wages, $161,598.13

in lost future wages/earning capacity, $58,082.97 for past medical costs, and

$1,050,000 in general damages, for a total of $1,316,181.10.




              New Orleans, Louisiana, this _____
                                            11th day of March, 2021.


                          _____________________
                               SARAH S. VANCE
                        UNITED STATES DISTRICT JUDGE




253     Bardarson Transcript at 48:8-12.
254     Bardarson Transcript at 48:11-12.
                                          52
